DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811201333.5, filed on 10/16/2018.

Specification
The disclosure is objected to because of the following informalities:
The specification filed by applicant on 3/30/2021 lack of either Paragraph Number and/or Page Number.  Appropriate correction is required. For rejection purpose, examiner will use the Paragraph Number filed in PG-PUB US 2022/0044355 A1
Drawings
The drawings are objected to because in Fig. 8, 9, 10, the wording in the figures are not clearly printed and hard to recognize.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 14-19 are directed to a "non-volatile storage medium" Applicant describes a computer readable medium by giving an open-ended list on Paragraph [0069] of the PG-PUB: "The non-volatile storage medium stores a program. When the program is run by a computing device, the computing device can perform the method shown" A "non-volatile storage medium" is not explicitly or deliberately defined to include only the non-transitory embodiments listed on Paragraph [0069]. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept.20, 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter."). Thus, claims 14-19 are rejected under 35 U.S.C. 101 because, giving the claims their broadest reasonable interpretation, the claimed "non-volatile storage medium" encompasses non-statutory subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05)This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a scale mode determining unit, a scale ratio limit determining unit, a segmented scale ratio range determining unit, a segmented scale ratio determining unit, an adjustment unit in Claim 7; the scale ratio limit determining unit in Claim 8; the segmented scale ratio determining unit in Claim 9; a decomposition unit in Claim 10. the scale mode determining unit in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 7, 10, 12, 13, 14, 17,  19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US 20130142396 A1, hereinafter Fletcher), in view of Rasmussen et al. (US 20050270311 A1, hereinafter Rasmussen)
Regarding Claim 13, Fletcher teaches a device (Fletcher, Fig. 12A, Element general purpose computer), comprising: a processor and a memory (Fletcher, Fig. 12A, Element 2205 Processor, Element 2206 Memory), 
wherein the processor establishes a communication connection to the memory; and the processor is configured to read a program in the memory to perform a method comprising. (Fletcher, Paragraph [0067], [0068], The components 2205 to 2213 of the computer mod ule 2201 typically communicate via an interconnected bus 2204. the processor 2205 is coupled to the system bus 2204 using a connection 2218. Likewise, the memory 2206 and optical disk drive 2212 are coupled to the system bus 2204 by connections 2219.The methods of displacement and spatial distortion measurement may be implemented using the computer system 2200 wherein the processes of FIGS. 1 to 11 and FIGS. 13 to 20, to be described, may be implemented as one or more software application programs 2233)
for each of coordinate axis directions of a complex object (Fletcher, Paragraph [0299], For rotation and scaling, a spatially-varying filter is applied, respectively, in a tangential or radial direction with respect to the image radius, with the length of the filter being proportional in length to the radius. For scaling in the X direction, a spatially-varying filter is applied in a direction parallel to the X axis):
assigning a scale mode to each sub-object in the complex object in the direction (Fletcher, Paragraph [0291], correlated against the corresponding tiles from the second image 2004 in step 2009, in which shift is estimated by measuring the position of the complex peaks, and scale factor or relative magnification is also estimated), 
[[ wherein the scale mode comprises: proportional stretching, non-stretching and unit repetition; ]]
for each cross section of the complex object perpendicular to the direction, calculating a scale ratio limit of the cross section (Fletcher, Paragraph [0032], [0297], [0315], the scanned image will be scaled by a factor of 50%, or 150%, depending upon whether the saccade moves respectively with, or against, the direction of the raster scan. using two or higher dimensional vectors, or vectors/complex numbers that have been split across multiple real-valued images; Preferably the direction of the filter is one of perpendicular to the radius and parallel to the radius. Also desirably the length of the filter is proportional to the radius);
	Fletcher does not explicitly disclose but Rassmussen teaches wherein the scale mode comprises: proportional stretching (Rassmussen, Paragraph [0130], The shadow image 2625 may be dynamically created such that it corresponds proportionately to the dynamic size of the information window)
, non-stretching and unit repetition (Rassmusen, Paragraph [0058], The desired location that was entered into entry field 825 may also be repeated and displayed as the map title 840, either in its original <read on no-stretching> or in its parsed form); combining adjacent cross sections with the same scale ratio to obtain a segmented scale ratio range of the complex object in the direction (Rasmussen, Paragraph [0057], a combined map request and map display page 800 according to aspects of the present invention. map image 805 is actually generated by aligning a tile grid relative to a clipping shape having approximately the same size and shape as the map image 805);
according to an adjustment target value of the complex object in the direction (Rasmussen, Paragraph [0057], Using image overlay technologies and absolute positioning techniques that are well-known to those skilled in the art, directional map control objects 815 and zoom control objects 820 may actually be located within map image 805 itself, thereby increasing the area within display page 800 that is available for the map image 805
, calculating a segmented scale ratio of the complex object in the direction; and
according to a scale ratio of each sub-object in each direction, calculating a new position range of each sub-object and adjusting a size of the complex object (Rasmussen, Paragraph [0104], As an alternative, idle time and/or bandwidth may be dedicated to updating positions in the tile grid that are not currently visible, and/or to request tiles that would be needed if the user were to requests single-level zoom transitions).
Rassmusen and Fletcher are analogous since both of them are dealing with image scaling. Fletcher provided a way of dealing with process image by scaling and align sub-regions from the original images. Rassmusen provided a way of providing different scaling mode for the sub-area of images and adjust the image based on the scaling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scaling and matching taught by Rassmusen into modified invention of Fletcher such that during the image process, system will be able to dynamically adjust the original image based on the scaling of the sub-regions of image in order to allow user to control the image and provide the system with more flexibility.

Regarding Claim 14, it recites limitations similar in scope to the limitations of claim 13 and the combination of Fletcher and Rassmusen teaches all the limitations as of Claim 13. And Fletcher discloses these features can be implemented on a computer readable storage medium (Fletcher, Paragraph [0069], The software may be stored in a computer readable medium, including the storage devices described below, for example. The Software is loaded into the computer system 2200 from the computer readable medium, and then executed by the computer system).

Regarding Claim 17, the combination of Fletcher and Rassmusen teaches the invention in Claim 14.
The combination further teaches wherein further comprising: decomposing the complex object into sub-objects (Fletcher, Paragraph [0300], estimate a scaling factor, a more accurate position for multiple sub-images can be estimated before further shift estimations to increase the accuracy of spatial distortion measurements within an image).

Regarding Claim 19, the combination of Fletcher and Rassmusen teaches the invention in Claim 14.
The combination further teaches wherein the complex object is a two-dimensional object or a three-dimensional object (Fletcher, Paragraph [0147], A patch selection process is applied to the reference image 1201 to identify a selection of tiles taining good two-dimensional alignment features which can be used for shift estimation).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 13 but as a method and the combination of Fletcher and Rassmusen teaches all the limitations as of Claim 13. Therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 6, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

Regarding Claim 7, it recites limitations similar in scope to the limitations of claim 13, but in an apparatus. As shown in the rejection, the combination of Fletcher and Rassmusen disclose the limitations of claims 13. Additionally, Fletcher discloses an apparatus that maps to Paragraph [0069] (Fletcher, Paragraph [0069], “The use of the computer program product in the computer system 2200 preferably effects an advantageous apparatus for shift estimation in images.”) Thus, Claim 7 is met by Fletcher according to the mapping presented in the rejection of claims 13, given the apparatus corresponds to the system.

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 19 and therefore is rejected under the same rationale.

	
	Allowable Subject Matter
Claim 2, 3, 5, 8, 9, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
US 20180033149 A1
ELECTRONIC DEVICE AND METHOD FOR CONTROLLING THE SAME
US 20180322708 A1
Application of Edge Effects to 3D Virtual Objects
US 20170053167 A1
SYSTEMS AND METHODS FOR OBJECT TRACKING
US 20150195471 A1
METHOD FOR OBTAINING A COMPOSITE IMAGE USING ROTATIONALLY SYMMETRICAL WIDE-ANGLE LENSES, IMAGING SYSTEM FOR SAME, AND CMOS IMAGE SENSOR FOR IMAGE-PROCESSING USING HARDWARE
US 20130147800 A1
METHOD FOR CREATING THREE-DIMENSIONAL SHAPE DATA, APPARATUS FOR CREATING THREE-DIMENSIONAL SHAPE DATA, AND CORRESPONDING COMPUTER-READABLE STORAGE MEDIUM
US 20080232712 A1
Image composer for composing an image by extracting a partial region not common to plural images
US 20100272357 A1
Method of image segmentation
US 20080085383 A1
PROCESSES FOR IMPROVED OPTICAL FILMS



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619